Citation Nr: 0500826	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cold injury of the 
right lower extremity.

2.  Entitlement to service connection for cold injury of the 
left lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1955.  A portion of his active service was served in the 
Republic of Korea.  See Form DD 214.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran testified personally at a hearing before the RO 
Decision Review Officer.  The November 2003 RO hearing 
transcript is of record.  The veteran waived his right to a 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board (VA Form 9).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection cold injury and peripheral 
neuropathy of the lower legs.  Such development would ensure 
that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
specific bases for remand are set forth below.  


The primary basis for denial of service connection for cold 
injury of the lower legs appears to have been the lack of 
adequate evidence confirming the alleged exposure to extreme 
weather conditions during active service.  See June 2002 
rating decision and Statement of the Case.  The Board and the 
RO both concede that the veteran's active service did include 
service in the Republic of Korea.  More specifically, the 
veteran's Form DD 214 indicates that he served in Korea for 
one year, four months, and 22 days; that the veteran's 
military occupational specialty (MOS) was as a stevedore; and 
that the veteran is the recipient of the Korean Service 
Medal, among other awards, indicating service in Korea.  
Further, it is noted that, although the veteran maintains 
that he had combat service, DD 214 does not indicate an award 
of combat-specific decorations.  

The Board also agrees with the RO that the service medical 
records, which include both March 1952 (entrance) and April 
1955 (separation) medical examination reports, are silent 
with respect to cold exposure or complaints related to the 
legs or feet.  Nonetheless, the Board finds that, although 
not absolutely conclusive, several pieces of evidence weigh 
in the veteran's favor with respect to a determination as to 
whether there could have been cold exposure in Korea.  
Specifically, the fact that the veteran served in Korea for 
almost 17 months (there is no evidence to suggest that this 
time period was not consecutive), together with evidence that 
he was hospitalized in Korea in early February 1953 for a 
psychiatric problem (see Office of the Surgeon General 
extract and service medical records) and that his MOS was as 
a stevedore (presumably, this would entail, among other 
things, hauling or moving items outside) would indicate 
strongly the veteran's presence in Korea during at least one 
winter season.  

Again, the Board notes that the above evidence does not 
conclusively prove that the veteran did in fact have cold 
exposure significant enough to have resulted in injury; 
however, based upon the facts as presented thus far, cold 
weather exposure certainly is not outside the realm of 
possibility.  Furthermore, the Board is of the opinion that 
it is unlikely that cold weather exposure can be proven to a 
certainty in this case based upon independent (that is, 
evidence other than that consisting of the veteran's own 
accounting), official evidence, given that the National 
Personnel Records Center already has determined that the 
veteran's service personnel records are not available due to 
likely destruction of these records in a fire.  For the same 
reason, and in consideration of the veteran's MOS and lack of 
evidence of receipt of combat-specific citations, it also is 
unlikely that alleged combat service can be proven to a 
reasonable certainty.  While combat service, assuming there 
is independent corroborating evidence, would have further 
buttressed the veteran's position that he had cold weather 
exposure, the Board is of the opinion that the evidence 
available thus far indicates that cold exposure is plausible.  
Thus, the focus on this case should not be whether combat 
service has, or has not, been shown.          

As for requisite medical evidence, the 2002 VA cold injury 
protocol examination report - although it apparently was 
based, at least in part, on assumed cold exposure during 
combat - does suggest that there is physical evidence of cold 
injury in both feet.  Also noted therein is a diagnosis of 
peripheral neuropathy.  Unfortunately, no opinion as to 
etiology is specified.  VA medical center outpatient care 
reports (Jackson, Mississippi facility), dated in January 
2002, indicate that the veteran has diabetes mellitus, type 
II, "with peripheral neuropathy."  This evidence apparently 
was the basis for the RO's determination that peripheral 
neuropathy is due to nonservice-connected adult-onset 
diabetes, and not to active service or claimed cold injury.  
However, the medical evidence of record does not indicate 
whether a definite cause-effect link has been made between 
the veteran's diabetes and peripheral neuropathy, ruling out 
cold injury, following a full examination and a review of the 
entire record.  In this connection, it is noted that the 
doctor who completed the cold injury examination specifically 
noted that the veteran had reported diagnosis of diabetes 
about three years before the examination, but did not 
indicate whether there could be some link between it and 
peripheral neuropathy.

In light of all of the foregoing, the Board finds that 
fundamental fairness to the veteran here warrants a VA 
compensation and pension (C&P) medical examination 
specifically designed to elicit an opinion on etiology, or 
medical causation, as to the claimed lower extremity 
disorders.  In so deciding, the Board acknowledges the 
heightened duty to assist a veteran in substantiating his 
claim where, as here, potentially relevant records (that is, 
service personnel records) have been or are presumed to have 
been destroyed while in the government's custody with no 
fault on the veteran's part.  See, e.g., O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).


The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

This claim is REMANDED for the following actions, via the AMC 
in Washington, D.C., after which a de novo review should be 
conducted by the RO:   

1.  Medical Records.  First, ensure that 
all available VA medical records from the 
Dublin, Georgia; Gainesville, Florida; 
Lake City, Florida; and Jackson, 
Mississippi facilities, are obtained and 
associated with the claims folder.  (It 
is noted that at least some of the Dublin 
facility records appears to have been 
retrieved, along with recent Jackson 
facility records.)  See veteran's Form 9 
reporting VAMC treatment.  Document 
records retrieval efforts.  Also ask the 
veteran whether there exists any private 
medical records relevant to the claim.  
If so, obtain and associate them with the 
claims folder.   

2.  VA C&P Examination.  Schedule the 
veteran for a VA C&P medical examination 
to determine whether the veteran has 
current bilateral lower extremity cold 
injury and/or bilateral peripheral 
neuropathy that is related to his 
military service.  For each lower 
extremity, the examiner should specify 
whether cold injury or peripheral 
neuropathy exists and, if so, whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that cold exposure in the early 1950s in 
Korea could have resulted in the 
disorder.  In so doing, the examiner 
should address the fact that the veteran 
has nonservice-connected diabetes.


The examiner should review the veteran's 
claims folder, which should include a 
copy of this remand order, before issuing 
the written report requested herein.  If 
it is not possible to opine as requested 
herein without conjecture or speculation, 
then the examiner should so state and 
explain the rationale or bases therefor.  
The resulting examination report should 
be associated with the veteran's claims 
folder.

3.  After completing the above, review 
the claims folder and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




